TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-21-00257-CV


Appellants, Texas Education Agency and Mike Morath, Commissioner of Education, in his
        Official Capacity // Cross-Appellant, Kemp Independent School District

                                              v.

 Appellee, Kemp Independent School District // Cross-Appellees, Texas Education Agency
         and Mike Morath, Commissioner of Education, in his Official Capacity


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-21-001226, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties to these cross-appeals have filed a joint motion to dismiss their

respective appeals. We grant the motion and dismiss the cause.



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Joint Motion

Filed: September 10, 2021